DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 8, 11, 18 of U.S. Patent No. 10966281. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

As to claim 1. (New) A method comprising: sending, by a base station, higher layer signaling to a terminal, wherein the higher layer signaling comprises at least one transmission timing set, wherein each of the at least one transmission timing set indicates at least one transmission timing value, and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width or a data processing capability of the terminal; and sending, by the base station, downlink control information (DCI) to the terminal for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (‘281 Claim 1).

As to claim 2. (New) The method according to claim 1, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (‘281 Claim 1).

As to claim 3. (New) The method according to claim 2, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second data processing capability of the terminal, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 3).

As to claim 4. (New) The method according to claim 1, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (‘281 Claim 4).

As to claim 5. (New) The method according to claim 4, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second subcarrier width, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 5) 

As to claim 6. (New) A method comprising: receiving, by a terminal, higher layer signaling from a base station, wherein the higher layer signaling comprises at least one transmission timing set, wherein each of the at least one transmission timing set indicates at least one transmission timing value, and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width or a data processing capability of the terminal; and receiving, by the terminal, downlink control information (DCI) from the base station for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (‘281 Claim 8).

As to claim 7. (New) The method according to claim 6, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (‘281 Claim 8).

As to claim 8. (New) The method according to claim 7, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second data processing capability of the terminal, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 3).

As to claim 9. (New) The method according to claim 1, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (‘281 Claim 4).

As to claim 10. (New) The method according to claim 9, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second subcarrier width, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 5).

As to claim 11. (New) A base station comprising: a processor; and a non-transitory memory storing programming for execution by the processor, the programming including instructions to: send higher layer signaling to a terminal, wherein the higher layer signaling comprises at least one transmission timing set, wherein each of the at least one transmission timing set indicates at least one transmission timing value, and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width, or a data processing capability of the terminal; and send downlink control information (DCI) to the terminal for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (‘281 Claim 11).

As to claim 12. (New) The base station according to claim 11, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (‘281 Claim 11).

As to claim 13. (New) The base station according to claim 12, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second data processing capability of the terminal, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 3).

As to claim 14. (New) The base station according to claim ii, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (‘281 Claim 4).

As to claim 15. (New) The base station according to claim 14, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second subcarrier width, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 5).

As to claim 16. (New) A terminal comprising: a processor; and a non-transitory memory storing programming for execution by the processor, the programming including instructions to: receive higher layer signaling from a base station, , wherein the higher layer signaling comprises at least one transmission timing set, wherein each of the at least one transmission timing set indicates at least one transmission timing value, and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width, or a data processing capability of the terminal; and receive downlink control information (DCI) from the base station for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (‘281 Claim 18).

As to claim 17. (New) The terminal according to claim 16, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (‘281 Claim 18).

As to claim 18. (New) The terminal according to claim 17, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second data processing capability of the terminal, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 3).

As to claim 19. (New) The terminal according to claim 16, wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (‘281 Claim 4).

As to claim 20. (New) The terminal according to claim 19, wherein the at least one transmission timing set further comprises a second subcarrier set, wherein a transmission timing value in the second subcarrier set is related to a second subcarrier width, and wherein the transmission timing value in the first subcarrier set is different from the transmission timing value in the second subcarrier set (‘281 Claim 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al (Pub No: 2013/0322413)


As to claim 1, Pelletier teaches a method (Pelletier, [0004])comprising: 
sending, by a base station, higher layer signaling to a terminal (Pelletier, [0109], the L3 signaling is sent), 
wherein the higher layer signaling comprises at least one transmission timing set (Pelletier, [0109], the L3 signaling comprises a plurality of sets of resource allocations (timing values for transmission)), 
wherein each of the at least one transmission timing set indicates at least one transmission timing value (Pelletier, [0109], the L3 signaling comprises a plurality of sets of resource allocations (timing values for transmission)), and 
wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width or a data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of); and 
sending, by the base station, downlink control information (DCI) to the terminal (Pelletier, [0164-165], eNB sends the DCI to a terminal for D2D timing) for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (Pelletier, [0111], eNB determines DCI to send that indicates the index of the set of previously configured sets of resource allocation for use in transmission).

As to claim 2, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of).

As to claim 4, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of).

As to claim 6, Pelletier teaches a method comprising Pelletier, [0004]): receiving, by a terminal, higher layer signaling from a base station (Pelletier, [0109], the L3 signaling is received), wherein the higher layer signaling comprises at least one transmission timing set, wherein each of the at least one transmission timing set indicates at least one transmission timing value (Pelletier, [0109], the L3 signaling comprises a plurality of sets of resource allocations (timing values for transmission)), and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width or a data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of); and receiving, by the terminal, downlink control information (DCI) from the base station for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (Pelletier, [0111], eNB determines DCI to send that indicates the index of the set of previously configured sets of resource allocation for use in transmission).

As to claim 7, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of).

As to claim 9, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of).

As to claim 11, Pelletier teaches a base station (Pelletier, Fig 1C, eNodeB) comprising: a processor; and a non-transitory memory storing programming for execution by the processor (Pelletier, [0232], a processor and memory), the programming including instructions to: 
send higher layer signaling to a terminal (Pelletier, [0109], the L3 signaling is sent), wherein the higher layer signaling comprises at least one transmission timing set (Pelletier, [0109], the L3 signaling comprises a plurality of sets of resource allocations (timing values for transmission)) , wherein each of the at least one transmission timing set indicates at least one transmission timing value (Pelletier, [0109], the L3 signaling comprises a plurality of sets of resource allocations (timing values for transmission)), and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width, or a data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of); and send downlink control information (DCI) to the terminal  (Pelletier, [0164-165], eNB sends the DCI to a terminal for D2D timing)for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (Pelletier, [0111], eNB determines DCI to send that indicates the index of the set of previously configured sets of resource allocation for use in transmission).

As to claim 12, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of).

As to claim 14, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of).

As to claim 16, Pelletier teaches a terminal (Pelletier, Fig 1C, 102 WTRU) comprising: a processor; and a non-transitory memory storing programming for execution by the processor (Pelletier, [0232], processor and memory), the programming including instructions to: receive higher layer signaling from a base station (Pelletier, [0109], the L3 signaling is received) , wherein the higher layer signaling comprises at least one transmission timing set, wherein each of the at least one transmission timing set indicates at least one transmission timing value (Pelletier, [0109], the L3 signaling comprises a plurality of sets of resource allocations (timing values for transmission)), and wherein each of the at least one transmission timing set is related to at least one of the following factors: a subcarrier width, or a data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of); and receive downlink control information (DCI) from the base station for instructing the terminal to determine the transmission timing value in the at least one transmission timing set (Pelletier, [0111], eNB determines DCI to send that indicates the index of the set of previously configured sets of resource allocation for use in transmission).

As to claim 17, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first data processing capability of the terminal (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of)..

As to claim 19, Pelletier teaches wherein the at least one transmission timing set comprises a first subcarrier set, and wherein the transmission timing value in the first subcarrier set is related to a first subcarrier width (Pelletier, [0109][0131], the sets of resource allocations (timing values for transmission) are RELATED TO subcarrier width because they disclose block size subcarrier index and offset. Also, RELATED TO a data processing ability of the terminal because it discloses the selected modulation and coding schemes, power information that the terminal may or not be capable of)..

Allowable Subject Matter
Claims  3, 5, 8, 10, 13, 15, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al (Pub No: 2019/0349067) Fig 3-4
Yoon et al (Pub No: 2006/0215780) [0015]




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469